Name: Council Implementing Decision 2014/729/CFSP of 20 October 2014 implementing Decision 2010/231/CFSP concerning restrictive measures against Somalia
 Type: Decision_IMPL
 Subject Matter: international affairs;  Africa
 Date Published: 2014-10-21

 21.10.2014 EN Official Journal of the European Union L 301/34 COUNCIL IMPLEMENTING DECISION 2014/729/CFSP of 20 October 2014 implementing Decision 2010/231/CFSP concerning restrictive measures against Somalia THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article 31(2) thereof, Having regard to Council Decision 2010/231/CFSP of 26 April 2010 concerning restrictive measures against Somalia and repealing Common Position 2009/138/CFSP (1), and in particular Articles 7 and 8 thereof, Whereas: (1) On 26 April 2010, the Council adopted Decision 2010/231/CFSP. (2) On 23 and 24 September 2014, the United Nations Security Council Committee, established pursuant to United Nations Security Council Resolutions 751 (1992) and 1907 (2009), approved the addition of two individuals to the list of persons and entities subject to restrictive measures. (3) Annex I to Decision 2010/231/CFSP should therefore be amended accordingly, HAS ADOPTED THIS DECISION: Article 1 Annex I to Decision 2010/231/CFSP is hereby amended as set out in the Annex to this Decision. Article 2 This Decision shall enter into force on the day of its publication in the Official Journal of the European Union. Done at Luxembourg, 20 October 2014. For the Council The President C. ASHTON (1) OJ L 105, 27.4.2010, p. 17. ANNEX I. The entries below shall be added to the list set out in Annex I to Decision 2010/231/CFSP. LIST OF PERSONS AND ENTITIES REFERRED TO IN ARTICLE 2 I. Persons 14. Maalim Salman (aka (a) Mu'alim Salman, (b) Mualem Suleiman, (c) Ameer Salman, (d) Ma'alim Suleiman, (e) Maalim Salman Ali, (f) Maalim Selman Ali, (g) Ma'alim Selman, (h) Ma'alin Sulayman) Date of birth: circa 1979. Place of birth: Nairobi, Kenya. Location: Somalia. Date of UN designation: 23 September 2014. Maalim Salman was chosen by al-Shabaab leader Ahmed Abdi aw-Mohamed aka Godane to be the head of African foreign fighters for al-Shabaab. He has trained foreign nationals who were seeking to join al-Shabaab as African foreign fighters, and has been involved in operations in Africa targeting tourists, entertainment establishments, and churches. Although focused mainly on operations outside of Somalia, Salman is known to reside in Somalia and train foreign fighters in Somalia before dispatching them elsewhere. Some of al-Shabaab's foreign fighters also have a presence in Somalia. For example, Salman ordered al-Shabaab foreign fighters to southern Somalia in response to an African Union Mission in Somalia (AMISOM)offensive. Among other terrorist attacks, al-Shabaab was responsible for the attack on the Westgate shopping mall in Nairobi, Kenya in September 2013, which resulted in the deaths of at least 67 people. More recently, al-Shabaab claimed the August 31, 2014 attack on the National Intelligence and Security Agency prison in Mogadishu, killing three security guards and two civilians, and injuring 15 others. 15. Ahmed Diriye (aka (a) Sheikh Ahmed Umar Abu Ubaidah, (b) Sheikh Omar Abu Ubaidaha, (c) Sheikh Ahmed Umar, (d) Sheikh Mahad Omar Abdikarim, (e) Abu Ubaidah, (f) Abu Diriye) Date of birth: circa 1972. Place of birth: Somalia. Location: Somalia. Date of UN designation: 24 September 2014. Ahmed Diriye was appointed as the new emir of Al-Shabaab following the death of the previous leader Ahmed Abdi aw-Mohamed, an individual listed by the Security Council Committee pursuant to resolutions 751 (1992) and 1907 (2009). This was publicly announced in a statement by Al-Shabaab's spokesperson, Sheikh Ali Dheere, released on 6 September 2014. Diriye has been a senior member of Al-Shabaab and as the emir he exercises command responsibility for Al-Shabaab's operations. He will be directly responsible for Al-Shabaab's activities which continue to threaten the peace, security and stability of Somalia. Diriye has since adopted the Arabic name Sheikh Ahmed Umar Abu Ubaidah.